

113 HR 3445 IH: Stop Deducting Damages Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3445IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Welch (for himself and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to disallow deductions for the payment of compensatory and punitive damages to a government, and for other purposes.1.Short titleThis Act may be cited as the Stop Deducting Damages Act of 2013.2.Treatment of payments of compensatory and punitive damages paid to a government(a)In generalSection 162(f) of the Internal Revenue Code of 1986 is amended to read as follows:(f)Damages paid to a government(1)Fines and penaltiesNo deduction shall be allowed under subsection (a) for any fine or similar penalty paid to a government for the violation of any law.(2)Compensatory damagesNo deduction shall be allowed under this chapter for any amount paid or incurred for compensatory damages in connection with any judgment in, or settlement of, any action against a government.(3)Punitive damagesNo deduction shall be allowed under this chapter for any amount paid or incurred for punitive damages in connection with any judgment in, or settlement of, any action against a government. This paragraph shall not apply to punitive damages described in section 104(c)..(b)Effective dateThe amendments made by this section shall apply to damages paid or incurred after October 30, 2013.3.Inclusion in income of punitive damages paid by insurer or otherwise(a)In generalPart II of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:91.Punitive damages compensated by insurance or otherwiseGross income shall include any amount paid to or on behalf of a taxpayer as insurance or otherwise by reason of the taxpayer’s liability (or agreement) to pay punitive damages..(b)Reporting requirementsSection 6041 of such Code is amended by adding at the end the following new subsection:(h)Section To Apply to punitive damages compensationThis section shall apply to payments by a person to or on behalf of another person as insurance or otherwise by reason of the other person’s liability (or agreement) to pay punitive damages..(c)Conforming amendmentThe table of sections for part II of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 91. Punitive damages compensated by insurance or otherwise..(d)Effective dateThe amendments made by this section shall apply to damages paid or incurred after October 30, 2013.